Citation Nr: 1801273	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  16-03 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

2.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to March 2013.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2015 rating decision, in which the RO, inter alia, denied service connection for carpal tunnel syndrome of the right upper extremity and carpal tunnel syndrome of the left upper extremity.  In September 2015, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2016, and the Veteran filed a substantive appeal (via a statement in lieu of a VA Form 9 Appeal to the Board of Veterans' Appeals) in February 2016. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

In January 2017, the Executive in Charge and Interim Vice Chairman advanced this appeal on the Board's docket, pursuant to 38 U.S.C. § 7107(a)(2) (West 2012) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran was diagnosed with carpal tunnel syndrome of the right upper extremity during service; he has credibly asserted experiencing continuous right wrist symptomatology since service; and the competent medical evidence on the question of whether the Veteran's right carpal syndrome is etiologically related to his military service is, at least, in relative equipoise.

3.  The Veteran was diagnosed with carpal tunnel syndrome of the left upper extremity during service; he has credibly asserted experiencing continuous left wrist symptomatology since service; and the competent medical evidence on the question of whether the Veteran's left carpal syndrome is etiologically related to his military service is, at least, in relative equipoise.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for carpal tunnel syndrome of the right upper extremity are met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for carpal tunnel syndrome of the left upper extremity are met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the favorable dispositions of the claims for service connection for carpal tunnel syndrome of the right upper extremity and carpal tunnel syndrome of the left upper extremity, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006). The determination as to whether elements are met is based on an analysis of all the evidence of record and evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).   

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Here, the Veteran claims that his carpal tunnel syndrome affecting the right and left upper extremities is related to service.  See Veteran's claim dated in September 2014.   Specifically, he asserts that during the course of his military occupational specialty (MOS), he continuously typed on the keyboard entering data information for flight operations, causing his carpal tunnel syndromes.  See, e.g., Veteran's NOD dated in September 2015.  Additionally, he claims that he has had carpal tunnel syndromes, to include symptoms such as right and left wrist pain, during and since service.  See private treatment report dated in February 2016. 

The Veteran's DD-214 Form reveals that his MOS was a facility rated approach controller and control tower operator.  Furthermore, his military education includes an air traffic controller.  

A June 2013 service treatment record (STR) documents the Veteran's complaints of hand pain and right hand numbness.  The June 2013 treatment provider noted that the Veteran is employed as an air traffic controller, which includes excessive typing and instrument work.  The treatment provider diagnosed carpal tunnel syndrome.  

Post service, the Veteran's treatment records continue to list carpal tunnel syndrome as a chronic problem.  See, e.g., treatment records dated in September 2013, December 2013, February 2014, and Armed Forced Aviation examination report dated April 2014. 

In an April 2015 peripheral nerves conditions VA examination report, the VA examiner checked that the Veteran's VA claims file was not reviewed; however, the examiner indicated that the Veteran's VA treatment records and service records were reviewed.  The examiner indicated that the Veteran does not have a peripheral nerves condition.  The examiner noted that the Veteran did not undergo a nerve conduction study.  The examiner noted that the Veteran reported that in 2014, he experienced weakness in his hands, tinging in his left thumb, middle finger, and right wrist.  The examiner indicted that the Veteran's service records show a diagnosis of carpal tunnel syndrome; however, the Veteran's signs and symptoms were not consistent with carpal tunnel.  The examiner reasoned that Veteran had a normal peripheral nerve exam today.  The examiner opined that the Veteran was "misdiagnosed while in the military.  He more likely has an overuse syndrome." The examiner reasoned that the Veteran never had nerve conduction study done in the military.  

Multiple VA treatment records include a problem list that shows carpal tunnel syndrome.  See, e.g, VA treatment record dated in October 2015.  

In a May 2015 VA treatment record, the Veteran reported that his hand symptoms worsen at night and that he requires hand splits.  Upon physical examination, the VA treatment provider noted that the Veteran was positive for Tinell's sign and diagnosed carpal tunnel syndrome:

A February 2016 private treatment record from the Philadelphia Hand Center, noted to specialize in orthopedics for hands, wrists, and arms, documents the Veteran's report that he has had pain in his wrists and fingers since his military service.  He described that at night, he experiences prickling and tingling sensations in his fingers and wrist.  The private physician provided a physical examination and an x-ray report of the hands; and diagnosed right and left carpal tunnel syndrome.

First, as to the question of a current disability, the evidence of record shows current diagnoses of carpel tunnel of the right upper extremity and carpel tunnel of the left upper extremity.  

To this end, although the April 2015 VA examiner found that at the time of the examination, the Veteran did not have a current diagnosis of carpel syndrome, the Board has accorded that opinion no probative weight.  While the examiner found that the Veteran did not have a current diagnosis of carpal tunnel, the examiner also indicated that no nerve conduction study had been conducted.  Ironically, however, the examiner also found that that the Veteran was misdiagnosed in-service with carpal tunnel, in part, because he did not undergo a nerve conduction study during service.  As such, the Board finds that the April 2015 examiner opinion in contradictory and thus is of no probative value.  Importantly, following the April 2015 VA examination, the Veteran's treatment records show continuing diagnoses of carpal tunnel syndrome, to include a diagnosis provided by a hand specialist.  See private treatment record dated in February 2016.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement for a current disability is met if a disability has been present at any point during the claim period).  Thus, the current diagnoses element has been met. 

Second, as for the matter of an in-service injury or event, the Veteran's STRs show that he was diagnosed with carpal tunnel syndrome during service.  Moreover, there is no dispute that the Veteran was exposed to constant, repetitive motions of his upper extremities while performing his MOS, as he was continuously typing on a keyboard.  Therefore, the Board finds that the in-service incurrence element to service connection has been met.

Third, as to the question of whether the Veteran's current bilateral carpal tunnel syndrome is medically related to the in-service injury, the Board finds that the Veteran's reported continuous wrists symptoms and diagnoses of carpal tunnel syndrome in and since service coupled with the evidence of record sufficiently supports a nexus between bilateral carpal tunnel syndrome and his military service. 

The Board notes that the Veteran is competent to report matters within his personal knowledge-such as events that occurred in service, as well as the nature, onset, and continuity of his wrist symptoms.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  As indicated, the Veteran has asserted that this wrist pain began in service due to repetitive use associated with his MOS.  Furthermore, the Board points out that the Veteran separated from service in March 2013 and filed his VA compensation and pension claim for service connection for bilateral carpal tunnel syndrome in September 2014.  As illustrated above, the Veteran's treatment records document assessments  of bilateral carpel tunnel syndrome, and he sought treatment for his bilateral carpal tunnel syndrome in February 2016.  The Veteran has asserted symptoms of bilateral wrist pain since service, and such has been documented in his treatment records.  Importantly, there is no competent, probative opinion specifically concluding that current carpal tunnel is not related to service. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107(b); Gilbert, supra. 

Given the facts noted above, and with resolution of all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that service connection for carpel tunnel syndrome of the right upper extremity and carpel tunnel syndrome of the left upper extremity is warranted.  



ORDER

Service connection for carpel tunnel syndrome of the right upper extremity is granted. 

Service connection for carpel tunnel syndrome of the left upper extremity is granted. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


